Per Curiam.

By this original action, filed on October 4, 1974, relator, Home Federal Savings & Loan Association of Hamilton, Ohio, seeks to prohibit the respondents, members of the Board of Elections of Butler County, from submitting, on November 5, 1974, a referendum to the voters in the unincorporated area of Butler County, Ohio.
Relator argues that the writ of prohibition should be issued because of certain legal deficiencies in the referendum petition. '
However, Section lg, Article II of the Ohio Constitution, states that a referendum petition “shall be presumed *43to be in all respects sufficient, unless not later than forty-days before the election, it shall be otherwise proved * * •*.”
There is nothing in the record to indicate that any protest about petition defects was made to respondents prior to the filing of this action 32 days before the election.
Thus, the petition is presumed to be sufficient, since it was not “otherwise proved” more than 40 days before the election. See, also, paragraph 3 of the syllabus in State, ex rel. Schwartz, v. Brown (1972), 32 Ohio St. 2d 4.
For the foregoing reason, the writ of prohibition is denied.

Writ denied.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.